DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-8, drawn to a dividing wall distillation column.
Group II, claim(s) 9-13, drawn to a method for refining vinylidene dichloride.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a dividing wall distillation column for the fractional distillation of a crude product containing vinylidene dichloride (1,1-dichloroethylene), the dividing wall distillation column comprising: a main column having a dividing wall, a condenser, and a reboiler, wherein the main column includes, based on a vertical cross section, a feed zone and an outflow zone partitioned on one side and the other side, with the dividing wall being interposed therebetween, a column top zone adjacent to the upper end of the dividing wall and a column bottom zone adjacent to the lower end, wherein the dividing wall divides a liquid stream into a first stream falling through the feed zone and a second stream falling through the outflow zone, when a liquid stream condensed in the column top zone falls to the column bottom zone, and wherein at least a part of the dividing wall is positioned to be deflected in the direction of the feed zone so that a quantitative ratio of the first stream to the second stream satisfies the following Equation 1: (N1/(N1+N2)=X (1)  wherein, N1 is the flow rate of the first stream, N2 is the flow rate of the second stream, and X is 0.2 to 0.5, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Bohner et al. (US 2004/0045804), hereafter referred to as Bohner.  

A main column 1 having a dividing wall 8, a condenser 6, and a reboiler (Abstract, Figure 1, Paragraph [0030]).
Wherein the main column 1 includes, based on a vertical cross section, a feed zone (feed section) 10/12 and an outflow zone (offtake section) 11/13 partitioned on one side and the other side, with the dividing wall 8 being interposed therebetween, a column top zone (upper column region) 9 adjacent to the upper end of the dividing wall 8 and a column bottom zone (lower column region) 14 adjacent to the lower end 14 (Abstract, Figure 1, Paragraph [0030]).
Although it is not explicitly stated, it is understood that the dividing wall 8 divides a liquid stream (i.e. a liquid stream descending from the column top zone 9) into a first stream falling through the feed zone 10/12 and a second stream falling though the outflow zone 11/13 (Abstract, Figure 1, Paragraph [0030]). Although it is not explicitly stated, it is further understood that a liquid stream will be condensed in the column top zone 9, i.e. liquid will necessarily condense upon a theoretical stage in the column top zone 9. Said liquid stream condensed in the column top zone 9 will necessarily fall to the column bottom zone 14 under the influence of gravity and, in doing so, will be divided by the dividing wall into a first stream falling through the feed zone 10/12 and a second stream falling though the outflow zone 11/13.
Bohner does not explicitly teach that at least a part of the dividing wall is positioned to be deflected in the direction of the feed zone so that a quantitative ratio of the first stream to the second stream satisfies the following Equation 1: (N1/(N1+N2)=X (1)  wherein, N1 is the flow rate of the first stream, N2 is the flow rate of the second stream, and X is 0.2 to 0.5. However, as depicted in Figure 1 of Bohner, the dividing 8 is positioned so as to divide the column 1 substantially in half. Therefore, it would be expected that the dividing wall is positioned so as toi divide the falling liquid stream substantially in half, such that the flow rates of the first and second streams are half the total flow rate of the divided liquid stream. In other words, it is understood that the dividing wall 8 is positioned to be deflected in the direction of the feed zone so that a quantitative ratio of the first stream to the second stream satisfies the following Equation 1: (N1/(N1+N2)=X (1)  wherein, N1 is the flow rate of the first stream, N2 is the flow rate of the second stream, and X is 0.5.

Bohner is silent to the column being for fractional distillation of a crude product containing vinylidene dichloride (1,1-dichloroethylene). However, apparatus claims are not limited by language regarding the intended use or manner of operating a claimed device, nor are apparatus claims limited by recitations pertaining to the material worked upon (MPEP 2114 and 2115). The column of Bohner possess all of the structural characteristics of the claimed dividing wall column. Therefore, the column Bohner is necessarily capable of operating in the same manner as the claimed dividing wall column. In other words, Bohner’s column is necessarily capable of being used for fractional distillation of a crude product containing vinylidene dichloride (1,1-dichloroethylene).
Because the common technical feature does not make a contribution over the prior art, groups I and II are subject to restriction requirement. 

A telephone call was made to Jong Won Kim on 2/26/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.